PUBLISHED ORDER GRANTING MOTION TO POSTPONE EFFECTIVE DATE OF SUSPENSION

BRENT E. DICKSON, Acting Chief Justice.
By order dated October 24, 2014, this Court entered an order suspending Respondent from the practice of law in this state for a period of 180 days, with 90 days actively served and the remainder stayed subject to completion of at least two years of probation, beginning December 5, 2014.
Respondent has moved to postpone the effective date of suspension in order to complete her obligations under Indiana Admission and Discipline Rule 23(26). Respondent’s motion indicates she has completed most, but not all, of these obligations and asks for an additional two weeks to complete the remainder.
*661Being duly advised, the Court GRANTS the motion and postpones the effective date of Respondent’s suspension to December 19, 2014.